Citation Nr: 0910863	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-40 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  He 
was born in 1944.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Service connection is now in effect for post-traumatic 
stress disorder (PTSD) rated as 50 percent disabling; 
coronary artery disease, rated as 30 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; 
hypertension, rate as 10 percent disabling; tinnitus, rated 
as 10 percent disabling; and bilateral defective hearing, 
rated as noncompensably disabling.  The schedular combined 
rating since March 2005 has been at 80 percent.  He has not 
worked since June 2005.

2.  The competent evidence is at least in equipoise as to the 
question of whether the Veteran's service-connected 
disabilities alone prevent him from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of these procedures is unnecessary

III.  Criteria, Factual Background and Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service- connected disabilities: provided, that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the Veteran's actual industrial 
impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled. "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment. The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

Where the Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non- 
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD) rated as 50 percent disabling; coronary 
artery disease, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; hypertension, rate 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; and bilateral defective hearing, rated as 
noncompensably disabling.  The schedular combined rating 
since March 2005 has been at 80 percent.  Other than a fungal 
infection of one foot and a knee injury, and a vague mention 
on one clinical report of sleep apnea, he has no serious 
documented and identified disabilities other than those for 
which he already now has service connection, some of which 
are fairly newly granted.

According to several VA Forms 21-8940 of record, and a 
clarifying written statement of record to the Employees 
Retirement System of Texas, dated in November 2007, the 
Veteran retired from his position as a taxpayer compliance 
officer with the Alcoholic Beverage Commission in June 2005, 
due to physical conditions impacting both his personal life 
and occupational performance.

A number of VA examinations were undertaken in September 
2007, complete reports from which are in the file.  When 
asked to discuss his reasons for no longer working, he 
indicated that one problem was that he kept dropping things, 
although it was not indicated whether this was or was not due 
to diabetic neuropathy.  He also reported chest pain with 
heavy lifting.

On the cardiovascular examination it was specifically noted 
that in addition to other symptoms including hypertension 
secondary to his diabetes, he also had the signs of early 
diabetic nephropathy with an elevated urine microalbumin 
creatinine ratio (not yet a service-connected disability).  
In the absence of angina associated with his coronary artery 
disease, the examiner felt that his heart problems alone 
would probably not preclude at least some sort of sedentary 
employment.  

And on the mental health evaluation, it was noted that he had 
had some problems with controlling his temper in the 
occupational setting and had confronted customers.  The 
examiner felt that he had reduced reliability and 
productivity due to his PTSD and his symptoms required 
continuous medications.  Clinical outpatient records tend to 
confirm these findings.

In this case, the Veteran now meets the schedular standards 
for a TDIU.  He has not been working since the first of July 
2005.  Furthermore, opinions in the file reflect that due to 
his mental health issues, he cannot cope well with working 
with the public or customers.  He has significant organic 
health concerns from cardiovascular to endocrine problems, as 
well as collateral difficulties which may not, by themselves, 
cause total industrial meltdown, but in the aggregate, cause 
considerable damage.  He also has tinnitus and hearing loss, 
both of which cause him irritation and worsen mental hygiene 
in an industrial setting.

The Board finds that the Veteran's service-connected organic 
problems, coupled with his mental health issues, and the fact 
that he is required to medicate to a significant degree, all 
inevitably blunt his responsive capacities and render him 
less adaptable to any kind of work, sedentary or otherwise. 

Thus, even after eliminating the other nonservice-connected 
problems, which are relatively minor, in the practical 
aggregate, the Veteran's service-connected mental and 
physical parameters sorely minimize and may well virtually 
eliminate all gainful occupational endeavors that might be 
reasonably available to him.  The evidence as to his 
unemployability due to the service-connected disabilities 
alone is not unequivocal but it is sufficiently in balance as 
to raise a doubt which must be resolved in his favor.  
Therefore a grant of TDIU is in order.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is granted, subject to the pertinent 
regulations relating to the payment of monetary awards.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


